Exhibit NORTHCORE TECHNOLOGIES INC. FORM 51-102F3 MATERIAL CHANGE REPORT Item 1.Name and Address of Company Northcore Technologies Inc. (the “Corporation”), Valhalla Executive Centre, 302 The East Mall, Suite 300, Toronto, Ontario M9B 6C7. Item 2.Dates of Material Change March 3, 2009 Item 3.News Release A press release disclosing the nature and substance of the material change and attached hereto as Appendix 1 was released by the Corporation through the facilities of Canada News Wire on March 3, 2009 and was filed on SEDAR. Item 4.Summary of Material Changes The Corporation announced on March 3, 2009, that it had converted its series (M) secured subordinated notes and received an additional equity proceeds of $1,320,000 from the exercise of the associated warrants. Item 5.Full Description of Material Change The Corporation announced on March 3, 2009 that Convertible Series (M) Debenture have converted $660,000 out of a total $678,000 debentures and exercised a total of 13,200,000 common shares purchase warrants into equity out of a possible 13,560,000 warrants, for total proceeds of $1,320,000. As per the terms of the debenture, the remaining warrant options have expired. In reference to the terms of the series (M) agreement, holders were entitled to convert the Series (M) debentures at any time during the five-year term into units priced at $0.05. Each unit consists of one common share and one common share purchase warrant.Each warrant can be converted into a common share at the exercise price of $0.10 at any time prior to the earlier of the maturity date of the debentures or upon a 20-day notice issued by the Company confirming that the closing price of its shares on the TSX was $0.20 or above for 10 consecutive trading days. The above transaction resulted in the Company issuing 26,400,000 common shares in the capital of the Company, comprising of 13,200,000 common shares from the conversion of series (M) debenture and 13,200,000 common shares from the exercising of the associated warrants. Item 6.Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7.Omitted Information No information has been omitted on the basis that it is confidential information. Item 8.Executive Officer For further information, please contact: Duncan Copeland Chief
